         1:20-cv-02401-SAL        Date Filed 07/22/20      Entry Number 7        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                    AIKEN DIVISION

 Vincent Frayer, Jr.,                                        Case No. 1:20-cv-02401-SAL

                             Petitioner,

 v.
                                                                        ORDER
 United States of America,


                            Respondent.


      This matter is before the court for review of the June 25, 2020 Report and Recommendation

of United States Magistrate Shiva V. Hodges, made in accordance with 28 U.S.C. § 636(b)(1)(B)

and Local Civil Rule 73.02(B)(2)(c) (D.S.C.) (“Report”). In the Report, the Magistrate Judge

recommends the case be transferred to the United States District Court for the Southern District of

West Virginia. [ECF No. 4.] Attached to the Report is a Notice of Right to File Objections. Id.

No party filed objections to the Report, and the time for filing objections has lapsed.

      The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).




                                                  1
       1:20-cv-02401-SAL        Date Filed 07/22/20      Entry Number 7        Page 2 of 2




   After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the court finds no clear error, adopts the Report [ECF No. 4],

and incorporates the Report by reference herein. Accordingly, this case is TRANSFERRED to

the United States District Court for the Southern District of West Virginia.

   IT IS SO ORDERED.

                                                             /s/ Sherri A. Lydon______________
                                                             United States District Judge
July 22, 2020
Florence, South Carolina




                                                 2
